DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 11-20 and 30, drawn to a steel pipe. 
Group II, claims 21-29, drawn to a method of making a steel pipe.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a steel with the chemical composition in claim 11, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Pg Pub 2012/0204994. ‘994 teaches the claimed composition in ‘994 claims 1-2. 

Tatsuya Sawada on 3/18/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 11-20 and 30.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 21-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,876,182. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 11
‘182 Claim 1
C 0.1-0.6%
0.2-0.5%
Si 0.01-2%
0.05-0.4%
Mn 0.5-5%
0.3-0.9%
P 0.0001-0.02%
0-0.015%
S 0.0001-0.01%
0-0.005%
N 0.0001-0.01%
0-0.006%
Al 0.01-0.06%
0.005-0.1%
Balance Fe
Fe

Claim 11: Claim 1 of ‘182 claims a steel pipe for oil country tubular goods. Use of the of the pipe for oil country tubular goods would meet the intended use in claim 1 of a pressure vessel as pressure can be a consideration for oil field work. Although the intended use of “for pressure vessels is not necessarily required as the term is broad and the body of the claim recites a complete structure. MPEP 2111. 





Where the reference patent range falls within the claimed range that element is met. For the other elements (Mn, P, S, N, and Al) where the ranges overlap, this presents a case of prima facie obviousness MPEP 2144.05. Similarly, the two are patentably indistinct. 95% or more of the 

Claim 12: ‘182 Claim 2 claims 0-0.6 Cr. This amount overlaps the instantly claimed chromium amount. Therefore, a prima facie case of obviousness exists and the two are patentably indistinct. MPEP 2144.05. 
Claim 13: ‘182 Claim 2 claims 0-1 Ni. This amount overlaps the instantly claimed nickel amount. Therefore, a prima facie case of obviousness exists and the two are patentably indistinct. MPEP 2144.05.
Claims 14-19: ‘182 covers a composition including 0.9% Mn and 2.9% Mo. This gives an equation value of 8.91. Thus, as the equation does not contain negative terms additional Cr or Ni would only give a higher value. As the claims are product claims the equation is limiting in its effect on the element ranges. The instant claims overlap the ranges laid out in ‘182. Therefore, a prima facie case of obviousness exists and the two are patentably indistinct. MPEP 2144.05.

Claims 11-20 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-21 of U.S. Patent No. 10,697,036. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 11 and 30: ‘036 claim 11 teaches a steel material for composite pressure vessel liners. The ‘036 claim covers steel materials for pressure vessel liners a steel tube or pipe is a material with the same use that would fall within that broader category. 

‘036 Claim 11
C 0.1-0.6%
0.1-0.6%
Si 0.01-2%
0.01-2%
Mn 0.5-5%
0.1-5.0%
P 0.0001-0.02%
0.0005-0.06%
S 0.0001-0.01%
0.0001-0.010%
N 0.0001-0.01%
0.0001-0.01%
Al 0.01-0.06%
0.01-0.06%
Balance Fe
Fe






Where the reference patent range falls within the claimed range that element is met. For the other elements (Mn and P) where the ranges overlap, this presents a case of prima facie obviousness or in this case the two are patentably indistinct. MPEP 2144.05. ‘036 claim 11 requires a microstructure with 90% or more martensite and lower bainite, this means the ferrite content is less than 50%. ‘036 claim 11 requires prior austenite grains to be 20 micrometers or less. ‘036 claim 20 covers the specific species of a pipe or tube. Instant claims 11 and 30 are patentably indistinct over reference dependent claim 20 as well since the claim recites the same specific species of a pipe or tube. 

Claims 12 and 13: Claim 11 ’036 requires one or both of Cr 0.005-% and Ni 0.005-3%. These amounts overlap the instantly claimed amounts. Therefore, a prima facie case of obviousness exists and the two are patentably indistinct. MPEP 2144.05.
Claims 14-19: ‘036 in claims 14-19 provides the same equation and requires a higher value. 
Claim 20: ‘036 claim 21 requires a wall thickness of 20 mm or more. The instantly claimed range falls within this range such that a prima facie case of obviousness exists. MPEP 2144.05. Similarly the two are patentably indistinct. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘764 WO2011108764 cited on the IDS filed 7/30/2019 a machine translation is provided.
Claims 11-13: ‘764 discloses a seamless steel pipe (‘764 Abstract and Claim 1). The claim recites the intended use of “for pressure vessel liners” in the preamble. MPEP 2111.03 provides guidance for interpreting this language stating “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In this case, the body of the claim sets forth a complete invention and the intended use in the preamble does not further define any of the features. As such the statement is considered as not significant. 
Claim 11
‘764 Claim 1
‘764 Table 1 B
‘764 Table 1 F
C 0.1-0.6%
0.03-0.20%
0.1%
0.1%
Si 0.01-2%
0.01-0.50%
0.15%
0.1%
Mn 0.5-5%
0.8-3%
2.25%
2.13%
P 0.0001-0.02%
0-0.02%
0.007%
0.007%
S 0.0001-0.01%
0-0.008%
0.0055%
0.0048%
N 0.0001-0.01%
0-0.008%
0.0035%
0.0030%
Al 0.01-0.06%
0.01-0.05%
0.025%
0.021%
Claim 12 0.005-2% Mo


0.5%
Claim 13 0.005-5.0% Ni


0.45%
Balance Fe
Fe
Fe
Fe

‘764 discloses the following compositions.

‘764 Table 1 example F has a composition that falls within the ranges for each of the required elements. ‘764 discloses the size of the prior austenite grains is 50-200 micrometers (‘764 Claim 1). ‘764 teaches the microstructure is fresh martensite in claim 1, a percentage is not included. On page 4 of the 

Claims 14-19: Composition F gives a value of 3.6. This meets the claimed requirement.

Claims 11, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi US Pg Pub 2016/0053355. 
Claims 11-12: Takagi teaches a steel and a hydrogen container (Takagi Abstract and claim 15). The claim recites the intended use of “for pressure vessel liners” in the preamble. MPEP 2111.03 provides guidance for interpreting this language stating “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In this case, the body of the claim sets forth a complete invention and the intended use in the preamble does not further define any of the features. As such the statement is considered as not significant. Anelli discloses the following composition.
Claim 11
Table 5-1 steel type HA 
C 0.1-0.6%
0.23%
Si 0.01-2%
0.20%
Mn 0.5-5%
0.55%
P 0.0001-0.02%
0.003%
S 0.0001-0.01%
0.0018%
N 0.0001-0.01%
0.002%
Al 0.01-0.06%
0.04%
Claim 12 Mo 0.005-2%
0.92%
Balance Fe
Fe









Claims 14, 15, 17, and 18: Example steel HA additionally includes 0.95% Cr giving an equation value of 4.24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anelli US Pg Pub 2012/0204994.
Claim 11: Anelli teaches a steel pipe and a method of making a steel pipe (Title and Abstract). The claim recites the intended use of “for pressure vessel liners” in the preamble. MPEP 2111.03 
Claim 11
Anelli claims 1-2
C 0.1-0.6%
0.05-0.16%
Si 0.01-2%
0.1-0.5%
Mn 0.5-5%
0.2-0.9%
P 0.0001-0.02%
0-0.02%
S 0.0001-0.01%
0-0.01%
N 0.0001-0.01%
0.003-0.012%
Al 0.01-0.06%
0.008-0.04%
Balance Fe
Fe






Where the prior art range falls within the clamed range that element is met (Si). For the other elements (C Mn S P N and Al) where the ranges overlap a case of prima facie obviousness is present. MPEP 2144.05. Anelli teaches the microstructure includes more than 50% martensite (Anelli claim 1). Anelli teaches the prior austenite grain size is in the range of 50-100 micrometers (Anelli Abstract). 

Claim 12 and 13: Anelli teaches the steel includes 0.8-1.2% Mo and 0.05-0.5% Ni (Anelli claim 1). 
Claims 14-19: These claims recite an equation which takes the amounts of certain elements as inputs and outputs a valued compared to a preset value. As the claim is a product claim the equation itself is not required only the limits on the ranges of the elements. The ranges set forth by the equation overlap with the ranges in the prior art. For example claim 1 covers a composition with 1.2% Mo and 0.9% Mn giving a value of 4.1. As there are no negative terms so the addition of Ni would only increase 
Claim 20: Anelli teaches making a thick-walled pipe which is 35 mm or thicker (Anelli Abstract). 

Claims 13, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi US Pg Pub 2016/0053355.
Claims 13: Takagi provides for all the limitations of claim 11. Takagi does provide a specific example composition which meets the limitations of claim 13. 
Takagi teaches the following composition.
Claim 11
Takagi Claim 15 (Broad)
C 0.1-0.6%
0.05-0.6%
Si 0.01-2%
0.01-2%
Mn 0.5-5%
0.3-3.0%
P 0.0001-0.02%
0.001-0.04%
S 0.0001-0.01%
0.001-0.01%
N 0.0001-0.01%
0.001-0.006%
Al 0.01-0.06%
0.01-1.5%
Balance Fe
Fe






Where the prior art range falls within the clamed range that element is met (Si S N). For the other elements (C Mn P and Al) where the ranges overlap a case of prima facie obviousness is present. MPEP 2144.05. Takagi teaches the microstructure includes more than 95% tempered martensite (Takagi claim 15). Anelli teaches the prior austenite grain size is in the range of 3-30 micrometers (Takagi 3-30 micrometers).
Claims 16 and 19: These claims recite an equation which takes the amounts of certain elements as inputs and outputs a valued compared to a preset value. As the claim is a product claim the equation itself is not required only the limits on the ranges of the elements. The ranges set forth by the equation overlap with the ranges in the prior art. For example claim 15 covers a composition with 3% Mn giving a value of 3. As there are no negative terms so the addition of Cr or Ni would only increase the value. .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schlag US Pg Pub 20080201932 in view of Anelli US Pg Pub 2012/0204994.
Claim 30: Schlag teaches a pressure vessel including a liner and composite materials (Schlag figure 1, Abstract, and Title). Schlag teaches the pressure vessel is used for storing pressurized gas (Schlag Background of the Invention). Schlag teaches that a smaller amount of heavy metal is required if the metal is layered with other lighter materials (Schlag [0009] and [0019]). Schlag provides the metal liner can be one of several general options including steel but does not provide a specific option or the steel as required in claim 11 (Schlag [0020]). In order to construct the pressure vessel a person of ordinary skill would look to the prior art to determine a suitable material. 
Anelli teaches a steel pipe and a method of making a steel pipe (Title and Abstract). 
Claim 11
Anelli claims 1-2
C 0.1-0.6%
0.05-0.16%
Si 0.01-2%
0.1-0.5%
Mn 0.5-5%
0.2-0.9%
P 0.0001-0.02%
0-0.02%
S 0.0001-0.01%
0-0.01%
N 0.0001-0.01%
0.003-0.012%
Al 0.01-0.06%
0.008-0.04%
Balance Fe
Fe






Where the prior art range falls within the clamed range that element is met (Si). For the other elements (C Mn S P N and Al) where the ranges overlap a case of prima facie obviousness is present. MPEP 2144.05. Anelli teaches the microstructure includes more than 50% martensite (Anelli claim 1). Anelli teaches the prior austenite grain size is in the range of 50-100 micrometers (Anelli Abstract). 
Anelli in addition to teaching a material which Schlag suggests would be suitable teaches that the use of the pipe is in oil and gas production (Anelli [0002]-[0006]). Anelli teaches that some of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine Schlag and Anelli by selecting the steel pipe taught by Anelli to make the inner steel liner taught by Schlag. A person of ordinary skill would be motivated to make this selection because Schlag suggests that the genus steel is suitable material group and there is sufficient reason to believe that the material taught by Anelli would be capable of handling the pressure. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references where previously cited on IDS’s filed by Applicant but are the most relevant of the provided references not relied upon. 
US Pg Pub 2015/0368768 Abstract
JP 2016172909 Abstract

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736